           Case 2:20-cr-00164-APG-EJY Document 57 Filed 10/26/20 Page 1 of 3



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar Number 13644
 3 DANIEL D. HOLLINGSWORTH
   Assistant United States Attorney
 4 Nevada Bar No. 1925
   501 Las Vegas Boulevard South, Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 Daniel.Hollingsworth@usdoj.gov
   Attorneys for the United States
 7
                            UNITED STATES DISTRICT COURT
 8                                 DISTRICT OF NEVADA

 9 UNITED STATES OF AMERICA,                        2:20-CR-164-APG-EJY

10                 Plaintiff,                       Motion for Disbursement Notice and Order
                                                    to Escrow Agent Nina Ginsberg, Partner,
11          v.                                      DiMuroGinsberg, PC , to Disburse
                                                    $304,971.10 of the $404,971.10 to the
12 CHARLES BURTON RITCHIE,                          Estate of Christopher Karl LaDue, Jr.,
   a/k/a Burton Ritchie, and                        from the Escrow held in her Attorney Trust
13 BENJAMIN GALECKI,                                Account of the law firm of
   a/k/a Zencense Ben,                              DiMuroGinsberg, PC, and Order
14
                Defendants.
15

16         As a courtesy to this Court and to assist the distribution of the non-forfeited funds

17 between escrow, the defendants, and private parties, the United States moves this Court to

18 provide notice and to order Escrow Agent Nina Ginsberg, Partner, DiMuroGinsberg, PC,

19 to disburse $304,971.10 of the $404,971.10 of non-forfeited funds to the Estate of

20 Christopher Karl LaDue, Jr., from the Escrow held in her Attorney Trust Account of the

21 law firm of DiMuroGinsberg, PC.

22         Escrow agreements addressed the sale of Ritchies’ two properties, the sale proceeds

23 of the two properties placed into escrow, and the sale proceeds remain in escrow until the
                                                                                   1
24 Escrow Officer receives a notice and disbursement order for each private party.

25         This above-named payment will make Galecki’s criminal forfeiture money judgment

26 of $30,000 in 2:20-CR-164-APG-EJY not paid and not satisfied. This above-named payment

27   1
    Exhibit (Ex.) 1-2 Escrow Agreements for the Sale of two of Ritchies’ properties, as if they
28 were attached hereto and incorporated herein by reference as if fully set forth herein but will
   be filed under seal because the exhibits have personal identifying information.
            Case 2:20-cr-00164-APG-EJY Document 57 Filed 10/26/20 Page 2 of 3



 1   will make Ritchie’s and Galecki’s criminal forfeiture judgment of $2,534,319.62 in 2:15-CR-

 2   285-APG-EJY not paid and not satisfied.

 3          Christoph Karl LaDue and Shelley LaDue as co-administrators for the Estate of

 4   Christoph Karl LaDue, Jr.; Charles Burton Ritchie; Stephanie Ritchie; and Nina Ginsberg,

 5   escrow Agent, agreed to compromise the $600,000 judgment against Galecki’s and Ritchie’s

 6   ZIW, LLC, and Galecki in United States District Court for the District of Oregon, No. 1:14-

 7   CV-1421-MC case. Of the non-forfeited money of $404,971.10 designated in the plea

 8   agreement filed in the District of Nevada 2 the parties agreed $304,971.10 will be paid to

 9   Christoph Karl LaDue and Shelley LaDue as co-administrators for the Estate of Christoph

10   Karl LaDue, Jr. from the Escrow held in the Attorney Trust Account of the law firm of

11   DiMuroGinsberg, PC. 3

12          When the Eastern District of Virginia, pursuant to Fed. R. Crim. P. 20, transferred

13   this case to the District of Nevada, this District Court Judge in the District of Nevada has

14   and continues to have exclusive jurisdiction over the sale proceeds of the assets. 4

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22
     2
       ECF No. 18 in 2:20-cr-00164-APG-EJY.
23   3
       Ex. 3, Agreement to settle the Oregon case; Ex. 4 and Ex. 5, the Order and the Petition for
     Approving Settlements and Authorizing Receipt and Disbursement of Proceeds, as if they
24
     were attached hereto and incorporated herein by reference as if fully set forth herein but will
25   be filed under seal because the exhibits have personal identifying information and were filed
     under seal in the state district court.
     4
26     Penn General Casualty Co. v. Commonwealth of Pennsylvania, 294 U.S. 189, 194-197 (1935);
     Princess Lida of Thurn and Taxis v. Thompson, 305 U.S. 456, 466 (1939); Donavan v. City of
27   Dallas, 377 U.S. 408, 412 (1964); United States v. One Assortment of 89 Firearms, 465 U.S. 354,
     363 (1984); United States v. Close, 931 F.3d 1218, 1219 (9th Cir. 2019) (quoting United States v.
28
     Alcaraz-Garcia, 79 F.3d 769, 772 n.4 (9th Cir. 1996).
                                                    2
           Case 2:20-cr-00164-APG-EJY Document 57 Filed 10/26/20 Page 3 of 3



 1                                       III. CONCLUSION

 2          This Court has exclusive jurisdiction to provide notice and to order the Escrow

 3   Agent to distribute the non-forfeited funds of $304,971.10 to the co-administrators of the

 4   Estate of Christoph Karl LaDue, Jr. as agreed upon by the exhibits.

 5          Dated: October 1, 2020.

 6                                                     Respectfully submitted,
 7                                                     NICHOLAS A. TRUTANICH
                                                       United States Attorney
 8
                                                       /s/ Daniel D. Hollingsworth
 9                                                     DANIEL D. HOLLINGSWORTH
                                                       Assistant United States Attorney
10

11

12

13                                                     IT IS SO ORDERED:
14

15                                                     Honorable Judge Andrew P. Gordon
                                                       United States District Court Judge
16

17                                                                     26 2020.
                                                       Dated: October ___,
18

19

20

21

22                                 CERTIFICATE OF SERVICE

23          A copy of the foregoing Motion for Disbursement Notice was served upon counsel

24   of record via Electronic Filing on October 1, 2020.

25
                                                       /s/ Maritess Recinto
26                                                     MARITESS RECINTO
27                                                     Paralegal Specialist
                                                       US Attorney’s Office
28

                                                   3
